DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Objections
2.	Claim 1 is objected to because of the following informalities (or insufficient antecedent basis):  The limitation of “Method for physical random number generation ” in line1 should be replaced by “A method for physical random number generation”.
Claim 2 is objected to because of the following informalities (or insufficient antecedent basis):  The limitation of “Method according to claim 1” in line1 should be replaced by “The method according to claim 1”.
Claim 3 is objected to because of the following informalities (or insufficient antecedent basis):  The limitation of “Method according to claims 1 or 2” in line1 should be replaced by “The method according to claims 1 or 2”.
  Appropriate correction is required.



Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

4.	Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Li et al. (CN106301754, English translation is submitted in IDS file on 5/6/2020 ).
Regarding claim 1, Li et al. discloses in figure 1 and specification:
1. Method for physical random number generation that comprises the steps of: 
- modulating the gain of a vertical-cavity surface-emitting laser (see, 3, fig. 1, see also, paragraph 1, 29-04-2020-6) periodically from 5below threshold to above threshold and back (see, paragraph 1, 29-04-2020-7); 
- maintaining gain per round trip positive for a longer period than the round trip time of the cavity (inherent to get the period of one pulse in this configuration); 
- maintaining net gain per round trip negative for a longer period than the round trip time of the cavity, to create pulses of random amplitude (inherent to get the period of no pulse in this configuration);  
10- detecting the optical pulses (see, paragraph 1, 29-04-2020-7, here, photodetector); 
- converting the optical pulses into electrical analog pulses (inherent for the function of photodetector); 
- digitizing the electrical analog pulses into random numbers (see, paragraph 1, 29-04-2020-7, here, analog-to-digital converter (ADC)) .

    PNG
    media_image1.png
    310
    460
    media_image1.png
    Greyscale

Regarding claim 2, Li et al. discloses in figure 1 and specification Method according to claim 1 wherein the step of detecting pulses is performed by 15a fast photodiode(inherent for the fastest real-time random password generating device).
Regarding claim 3, Li et al. discloses in figure 1 and specification Method according to any of claims 1 or 2 wherein the step of modulating gain is performed by an electrical pulse driver (see, paragraph 1, 29-04-2020-3, here, driving current source)) 

Conclusion
5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Yuan et al. (Pub No. 20150331672) discloses the random number generator.
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kinam Park whose telephone number is (571) 270-1738.  The examiner can normally be reached on from 9:00 AM-5:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, MINSUN HARVEY, can be reached on (571) 272-1835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/KINAM PARK/Primary Examiner, Art Unit 2828